The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deborah Lu on June 30, 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A Solanum lycopersicum L. tomato plant carrying a QTL2 and QTL3 which QTLs confer resistance to Pepino Mosaic Virus, wherein:
QTL2 is located on chromosome 7 between the physical positions 61,387,356 bp and 62,253,846 bp based on a public physical map of a tomato genome, release SL2.40, and comprises [at least two of] SEQ ID NO: 2, SEQ ID NO: 6, [or ] and SEQ ID NO: 7, and
QTL3 is located on chromosome 9 between the physical positions 61,494,664 bp and 62,385,023 bp based on a public physical map of a tomato genome, release SL2.40, and comprises SEQ ID NO: 3, SEQ ID NO: 8, [or ] and SEQ ID NO: 9, and
wherein QTL2 and QTL3 are as found in a tomato plant, representative seed of which was deposited with the NCIMB under deposit number NCIMB 41928.
Claim 7. (Currently Amended) A seed of the tomato plant of claim 1, wherein [the] a plant that is grown from the seed comprises 
QTL2, which is located on chromosome 7 and comprises SEQ ID NO: 2, SEQ ID NO: 6, [or] and SEQ ID NO: 7, and 
QTL3, which is located on chromosome 9 and comprises SEQ ID NO: 3, SEQ ID NO: 8, [or] and SEQ ID NO: 9.
Claim 9. (Currently Amended) A progeny of the tomato plant of claim 1, comprising 
QTL2, which is located on chromosome 7 and comprises SEQ ID NO: 2, SEQ ID NO: 6, [or] and SEQ ID NO: 7, and 
QTL3, which is located on chromosome 9 and comprises SEQ ID NO: 3, SEQ ID NO: 8, [or] and SEQ ID NO: 9.
Claim 11. (Currently amended) A propagation material suitable for producing the plant of claim 1, 
wherein the propagation material is suitable for sexual reproduction, and is selected from a microspore, pollen, an ovary, an ovule, an embryo sac, and an egg cell, or is suitable for vegetative reproduction, and is selected from a cutting, a root, a stem, a cell, and a protoplast, or is suitable for tissue culture of regenerable cells, and is selected from a leaf, pollen, an embryo, a cotyledon, a hypocotyl, a meristematic cell, a root, a root tip, an anther, a flower, a seed, and a stem, 
wherein a plant produced from the propagation material comprises 
QTL2, which is located on chromosome 7 and comprises SEQ ID NO: 2, SEQ ID NO: 6, [or] and SEQ ID NO: 7, and 
QTL3, which is located on chromosome 9 and comprises SEQ ID NO: 3, SEQ ID NO: 8, [or] and SEQ ID NO: 9.
	Clam 14. (Currently amended) A propagation material suitable for producing the seed of claim 7, 
wherein the propagation material is suitable for sexual reproduction, and is selected from a microspore, pollen, an ovary, an ovule, an embryo sac, and an egg cell,
wherein the seed produced from the propagation material comprises 
QTL2, which is located on chromosome 7 and comprises SEQ ID NO: 2, SEQ ID NO: 6, [or] and SEQ ID NO: 7, and 
QTL3, which is located on chromosome 9 and comprises SEQ ID NO: 3, SEQ ID NO: 8, [or] and SEQ ID NO: 9.
Claims 1 and 5-15 are allowable. The above amendments are made to correct typographical errors and obviate potential issues under 35 USC 112, first paragraph.
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG T BUI/Primary Examiner, Art Unit 1663